                                                           USDCSDNY
                                                          DOC~
UNITED STATES DISTRICT COURT                              ELECTRONIO\LbYALED '
SOUTHERN DISTRICT OF NEW YORK                             DOC#:             .         _ .    ;
                                                          DATE FILED:
                                                                  .,  ~··
                                                                          ~ /1i/l1<:J
 BRANDON SANDERS,

                                  Plaintiff,               18cv10016 (ALC) (DF)

                -against-
                                                           SCHEDULING ORDER
 MAKESP ACE LABS, INC.,

                               Defendant.

 BRANDON SANDERS,

                               Plaintiff,                  18cv10741 (ALC) (DF)

                -against-

 CHECKR, INC.,

                               Defendant.

DEBRA FREEMAN, United States Magistrate Judge:

       This above-captioned related cases having b~en referred to me for general pretrial

supervision, it is hereby ORDERED as follows:

       1.      The Court will hold an initial pre-trial conference in both cases on

March 26, 2019, at 11 :00 a.m., in the United States Courthouse, 500 Pearl Street, New York, NY

10007, in Courtroom 17A.

       2.      The parties are directed to submit, no later than March 19, 2019, a jointly

proposed discovery plan, pursuant to Rule 26(f) of the Federal Rules of Civil Procedure. This

submission should address all of the matters set out in Rule 26(±)(3), and should specifically

include proposed deadlines for:

               a.     service of initial disclosures under Rule 26(a)(l);

               b.     service of initial document requests and interrogatories;
              c.        any motion for joinder of other parties or amendment of the pleadings;

              d.        completion of fact discovery; and

              e.        expert disclosures and the completion of expert discovery, if any.

       3.     Counsel should fax a copy of their proposed discovery plan to the Chambers of

the undersigned, at (212) 805-4658.

Dated: New York, New York
       March 14, 2019

                                                      SO ORDERED



                                                      DEBRA FREEMAN
                                                      United States Magistrate Judge
Copies to:

All counsel (via ECF)




                                                  2
